DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are presented for examination.

Priority
The claim for priority from US Provisional 62/874,685 filed on 14 May 2019 is duly noted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 805 (Figure 8); 906 (Figure 9).  
The drawings are objected to because in Figure 6, “DETECTING…” should be labeled as 630 and “CONDENSING…” should be labeled as 640.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining a solution set, detecting that the solution set can be condensed, and condensing the solution set. 
The limitation of obtaining a solution set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor language, “obtaining” in the context of this claim encompasses the user manually obtaining a solution set based upon a security audit of an enterprise network. Similarly, the limitation of detecting that the solution set can be condensed, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor language, “detecting” in the context of this claim encompasses the user manually detecting that the solution set can be condensed into a condensed solution set. Similarly, the limitation of condensing the solution set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor language, “condensing” in the context of this claim encompasses the user manually condensing, based on the detecting, the solution set into the condensed solution set. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite using a processor coupled to a non-transitory storage memory to perform the obtaining, detecting, and condensing steps. The processor in the steps is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of condensing an obtained solution set) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly this additional element does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining, detecting, and condensing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Dependent claims 2-10, 12-20, and 22-30 are rejected as being dependent on rejected claims 1, 11, and 21, and for similar reasons as above.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14, 17-24, and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avlasov et al. (US Patent 9,088,615 B1 and Avlasov hereinafter).
As to claims 1 and 21, Avlasov discloses a system and method for determining a reduced set of remediation actions for endpoint integrity, the system and method having:
obtaining a solution set that is based upon a security audit of an enterprise network, the solution set characterizing a set of solutions associated with a set of security issues associated with one or more assets of the enterprise network (col. 1, lines 64-67); 
detecting that the solution set can be condensed into a condensed solution set that mitigates the set of security issues to the same degree as the solution set, the detection being based at least in part upon (i) one or more rules applied to one or more solution texts and/or (ii) asset-specific metadata (iii) and/or static metadata (col. 5, lines 8-11, 23-26); 
condensing, based on the detecting, the solution set into the condensed solution set by combining two or more subsets of related solutions and/or filtering the solution set to remove one or more subsets of redundant or superseded solutions (col. 2, lines 1-3, 7-14).

As to claim 11, Avlasov discloses:
a memory (col. 16, lines 6-9); 
at least one processor coupled to the memory, wherein the at least one processor and the memory are configured to (col. 16, lines 6-9): 
obtain a solution set that is based upon a security audit of an enterprise network, the solution set characterizing a set of solutions associated with a set of security issues associated with one or more assets of the enterprise network (col. 1, lines 64-67); 
detect that the solution set can be condensed into a condensed solution set that mitigates the set of security issues to the same degree as the solution set, the detection being based at least in part upon (i) one or more rules applied to one or more solution texts and/or (ii) asset-specific metadata and/or (iii) static metadata (col. 5, lines 8-11, 23-26); 
condense, based on the detecting, the solution set into the condensed solution set by combining two or more subsets of related solutions and/or filtering the solution set to remove one or more subsets of redundant or superseded solutions (col. 2, lines 1-3; col. 5, lines 7-14).

As to claims 2, 12, and 22, Avlasov discloses:
wherein the obtaining the solution set is based on the security auditing component performing the security audit of the enterprise network, or wherein the obtaining the solution set is from another component that performs the security audit (col. 4, lines 10-15, 53-62).

As to claims 3, 13, and 23, Avlasov discloses:
wherein the detection is based at least in part on the one or more rules (col. 4, lines 15-19).

As to claims 4, 14, and 24, Avlasov discloses:
wherein the detection is based at least in part on the asset-specific metadata (col. 4, lines 20-30).

As to claims 7, 17, and 27, Avlasov discloses:
wherein the condensing comprises filtering the solution set to remove the one or more subsets of redundant or superseded solutions (col. 2, lines 1-3).

As to claims 8, 18, and 28, Avlasov discloses:
appending one or more solutions in the solution set with asset-specific information for at least one of the one or more assets (col. 4, lines 43-46, 51-53), 
wherein the detection is based at least in part upon the appended asset-specific information (col. 5, lines 15-22).

As to claims 9, 19, and 29, Avlasov discloses:
wherein the asset-specific information comprises: information gathered during the security audit, 
information identifying an installation targeted by the one or more solutions, 
information characterizing one or more missing patches associated with the at least one asset, or any combination thereof (col. 4, lines 43-46).

As to claims 10, 20, and 30, Avlasov discloses:
appending one or more solutions in the solution set with the static metadata (col. 4, lines 20-33, 43-46), 
wherein the detection is based at least in part upon the static metadata (col. 4, lines 2-33).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 6, 15, 16, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avlasov.
As to claims 5, 15, and 25, Avlasov does not explicitly:
wherein the condensing comprises combining the two or more subsets of related solutions.
However, Avlasov discloses that conflicting, contradictory, or redundant remediation actions are eliminated (col. 5, lines 11-14). A person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that this would be functionally equivalent to combining two or more subsets of related remediation actions.

As to claims 6, 16, and 26, Avlasov discloses:
wherein the two or more subsets of related solutions are associated with at least one common security issue from the set of security issues (col. 5, lines 11-14).

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duer et al. (US 2016/0315961 A1 ) discloses a system and method for reporting security vulnerability warnings.
Cooney et al. (US 2021/0211453 A1) discloses a system and method for interactive web application scanning.
Kuppa et al. (US 2021/0367961 A1) discloses a system and method for mapping a vulnerability to a stage of an attack chain taxonomy.
Oliphant et al. (US Patent 9,117,069 B2) discloses a system and method for real-time vulnerability monitoring.
Shurtleff et al. (US 2020/0162503 A1) discloses a system and method for remediating internet of things devices.
Smith et al. (US 2021/0400074 A1) discloses a system and method for distributed network based vulnerability scanning via endpoint agent deployment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH SU/Primary Examiner, Art Unit 2431